NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



ISAIAH R. THOMAS,                  )
                                   )
           Appellant,              )
                                   )
v.                                 )            Case No. 2D18-3716
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed May 10, 2019.

Appeal from the Circuit Court for Lee
County; Nicholas R. Thompson, Judge.

Isaiah R. Thomas, pro se.

Ashley Moody, Attorney General,
Tallahassee, and Jonathan S. Tannen,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.


             Affirmed.


LaROSE, C.J., and CASANUEVA and KHOUZAM, JJ., Concur.